 TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC. 32791Teamsters,Chauffeurs,HelpersandTaxicabDriversLocal 327, affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaandAmerican Bread Company.*Cases 26-CC-94,26-CP-19, 26-RM-1821March 7, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn November 8, 1966,Trial Examiner Arthur E.Reyman issued his Supplemental Decision in theabove-entitledproceeding,'findingthattheRespondent had not engaged in unfair labor prac-tices as alleged in the complaint and recommendingdismissal of the complaint, as set forth in the at-tached SupplementalDecision.Thereafter, theRespondent,the General Counsel,and the Charg-ing Party filed exceptions to the Trial Examiner'sSupplemental Decision and supporting briefs.'TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Supple-mental Decision,the exceptions and briefs, and theentire record in this case,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner only to the extent consistent withthis Decision and Order.1.We agree with the Trial Examiner that thebargaining unit as found by the Regional DirectorinCase 26-RM-182 was inappropriate;that theelection conducted therein was invalid;and, thatthe results thereof should be set aside. The basis forour finding, however,is limited to the RegionalDirector's inclusion of transport drivers in the bar-gaining unit.The record shows that the transport drivers arefunctionally engaged in the transportation of theEmployer's product rather than in its production;that in performing these duties- they are subject toregulations affecting both their hours and workingconditions not experienced by the rural routesalesmen or other plant employees; that they spendpractically all of their working time away from theNashville plant and have little, if any, contact withthe plant employees; and, that there is no in-terchangebetween the transport drivers and therural routesalesmen orother plant employees. Therecord further shows that the parties were in dis-agreement as to the inclusion of the transportdrivers. In these circumstances we find that the in-terestsof the transport drivers are dissimilar tothose of theruralroute salesmen and the otherplant employees and that they should not have beenincluded inthe unit.'The TrialExaminerfound, and we agree, thatLarryWhite, the warehousekeeper, and JamesSlowey, the part-time employee, were properly in-cluded by the Regional Director in the unit. TheTrial Examiner further found that William Smithand JamesTalley, thrift store employees, were im-properly included by the Regional Director in theunit,.5As stated in the Regional Director's supplementalreport on challenged ballots, there were five thriftstore employees working at three thrift stores, twoof which are located in Nashville, and the other inMcKenzie, Tennessee, a distance of about 114miles.The three thrift store employees who werestipulated by the parties to be excluded from theunit spendall of their working time in the Nashvillethrift stores. They make sales to walk-in customersand have no occasion to go into the plant or plantarea.They do not punch clocks, but keep their own*On March 7, 1968, the same day this case issued, the Board issued aDecision and Order inAmerican Bread Company,170 NLRB No 20, find-ing that Respondent Company had violated Section 8(a)( l) and (2) of theAct by recognizing and bargaining with American Bakery and Confec-tionery Workers' International Union, AFL-CIO, during the pendency of areal question concerning representation On May 14, 1969, the Sixth Cir-cuit denied enforcement (411 F 2d 147) of the Board's order respectingthe 8(a)(1) and (2) violations Although the court concluded it had no ju-risdiction to review the Board order directing a second election, asrequested by American Bread, it expressed the belief that, in light of itsdecision that there was no 8(a)(2) violation, the Board "will find it neces-sary to reconsider its direction of a second election "On February 13, 1970, the Board, in reconsidering this matter, has or-dered the direction of a second election vacated and the petition in Case26-RM-182 dismissediSince we are directing a second election in Case 26-RM-182, we arereopening that case and will consolidate it with this proceeding2 In his initial Decision, issued February 21, 1966, the Trial Examinerfound that Respondent Local 327 had engaged in and was engaging in un-fair labor practices in violation of Section 8(b)(4)(i) and (ii)(B) and8(b)(7)(B) of the Act Thereafter, Respondent Local 327 filed exceptionsto the Tnal Examiner's Decision, and on July 20, 1966, the Board enteredan Order directing that the record be reopened and that a further hearingbe held before the Trial Examiner for the purpose of allowing the Respon-dent Local 327 to adduce testimony in support of its contention that thebargaining unit as found by the Regional Director in Case 26-RM-182 isinappropriate3Respondent Local 327's request for oral argument is hereby denied, asthe record, exceptions, and briefs adequately present the issues and posi-tions of the parties.4E HKoesterBakery Co, 136 NLRB 1006, 1011, 10125The parties had stipulated that Majorie Halliburton, Clara Smith, andBessieWomack, all of whom are employed in the Employer's Nashvillethrift stores, should be excluded from the unit The Trial Examiner con-cluded that "[B]ecause of the absence of any showing of similarity of du-ties, skills, wages, and working conditions, because of the apparent arbitra-ry exclusion of three thrift store employees and because of the apparent ar-bitrary inclusion of two of the employees [Smith and Talley].all five ofthe thrift store employees should have been excluded from the unit"We agree with the General Counsel's exception that the record at thereopened hearing does not disclose any substantial facts relating to the unitplacement of Smith and Talley not previously considered by the RegionalDirector170 NLRB No. 19 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimecardsand send them in each week by thedriver delivering bread to the thrift stores. Smithworks at the thrift store located on the Employer'sproduction premises in Nashville. He punches theclock in the bakery department and works parttimein the bakery section. Smith first started to work inthe bakery department and then transferred to thegarageto wait on hog feed customers and to checkin city salesemployees. This job was moved fromthe garage to the thrift store located on a corner ofthe parking lot. Both Smith and Talley unloadbread and at times have loaded trucks. Talley, inaddition to his thrift store duties, also worked inEmployer'sMcKenzie warehouse where a thriftstore islocated.Accordingly, in reliance on thesupplemental report on challenged ballots issued bythe Regional Director, we find that Smith and Tal-ley were properly included in the unit.We find that the following employees constitute aunit appropriate for the purposes of collective bar-gainingwithin the meaning of Section 9(b) of theAct:All production and maintenance employees,driver-salesmen,thewarehousekeeper(LarryWhite), the part-time employee (James Slowey),and the thrift store employees (William Smith andJames Talley) employed by American Bread Com-pany: at its Nashville, Tennessee, location, or at itswarehouses; excluding all transport drivers, thriftstoreemployees (MarjorieHalliburton,ClaraSmith, and Bessie Womack), watchmen, guards,and supervisors as defined in the Act.2. In his original Decision, the TrialExaminerfound that Respondent Local 327's picketing ofretailoutletswhich purchased the Employer'sbread for resale after issuance of the certification ofresults of election in Case 26-RM-182 and thepicketing of the Employer'spremisesduring thesame period constituted violations of Section8(b)(7)(B) of the Act, and that Respondent Local327's picketing of Shoney'sBigBoy Restaurant,Flaming Steer Restaurant, and E. I. duPont deNemours, at'Old Hickory, Tennessee, although pur-portedly consumer picketing, constituted violationsof Section 8(b)(4)(i) and (ii)(B) of the Act. Aspreviously noted, the Trial Examiner now recom-mends that the Board enter an order dismissing thecomplaint in Cases 26-CC-94 and 26-CP-19,setting aside the certification of results of electionissued in Case 26-RM-182, and directing the Re-gional 'Director for Region 26 to conduct an elec-tion among the employees of the Employer in thebargaining unit which the Trial Examiner finds tobe appropriate. Since we have found, for thereasons stated,supra,that the election conducted inCase 26-RM-182 was invalid, we therefore find, inagreement with the Trial Examiner, that Respon-dent Local 327's picketing subsequent to theaforesaid certification was not violative of Section8(b)(7)(B) of the Act.We do not agree, however, with the Trial Ex-aminer's finding that Respondent Local 327'spicketing at Shoney's Big Boy Restaurant, FlamingSteer Restaurant, and E. I. duPont de Nemours wasnot violative of Section 8(b)(4)(i) and (ii)(B) ofthe Act. Although a reversal of the prior Section8(b)(7)(B) finding would follow from the findingof an invalid election, it does not follow that the8(b)(4)(i) and (ii)(B) findings should have beenreversed because of the invalid election.The record shows that, on August 7, 1965, anagent of Respondent Local 327 picketed the frontof the Shoney's Big Boy Restaurant with a signbearing the legend, "To the consumer. SunbeamBread is sold here. Local 327." When the restau-rant manager asked the agent the meaning of thepicketing, he was told that the only way to stop itwas to get rid of the Employer's bread. The picketremained in front of the entrance to this restaurantuntil the Employer's bread was removed from thepremises.This restaurant used the Employer'sbread for sandwiches, toast, and bread crumbs.When the Flaming Steer Restaurant started topurchase the Employer's bread sometime in August1965, a coproprietor received a telephone call froma representative of Respondent Local 327 and wasasked if he intended to continue serving the Em-ployer's bread.When the coproprietor replied inthe affirmative, the representative stated that hewould be out to see him. A short time later, thecoproprietorobserved the representative andothers picketing the premises, which picketing con-tinued for about 3 hours. This restaurant used theEmployer's bread for toast served to the customers.On August 2, 1965, the employee relations superin-tendent for the construction division of the duPontCompany at Old Hickory, Tennessee, had a conver-sation with an agent of Respondent Local 327, dur-ing which the agent advised the superintendent thatunless something was done to stop deliveries of theEmployer's bread to a cafeteria located on thepremises of duPont, the premises would probablybe picketed. On August 3, 1965, two pickets car-ried signs bearing the legend, "To the consumer.Do not buy Sunbeam bread being sold here. LocalUnion 327." Of 11 entrances to the duPont proper-ty at Old Hickory, there was picketing at 5 gates, 4of which were used by construction personnel onlyand the other was used by plant vendors' traffic,trucks, cars, and other vehicles. The picketing con-tinued until about noon that day and no one re-ported for work other than supervisory personnel.The cafeteria on the premises of the Old Hickory TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC. 327plant is operated by a concessionaire, ProgressiveCafeterias. This cafeteria is used by plant person-nel, textile fibers employees, film department per-sonnel, and construction division supervisory per-sonnel at duPont. Progressive bought the Em-ployer's bread for consumption by users of thecafeteria, the bread being served with meals.As noted above, the picketing at the Shoney's BigBoy Restaurant and the Flaming Steer Restaurantwas conducted by agents of Respondent Local 327.Both of these establishments purchased the Em-ployer's bread and used it in the preparation of themeals that they dispense to their customers. Neitherof these establishments retails the bread except aspart of a meal served for consumption on thepremises and a customer is hardly in a position tochoose the brand of bread he will consume, as acustomer in a retail store is able to do. Thecustomer in the restaurant either takes the meal asoffered, or goes elsewhere for a meal. Thus, it ap-pears that the bread, like any other foodstuffpurchased by a restaurant, loses its identity whenserved, and becomes a part of the restaurant'sproduct which is offered to its customers. In thesecircumstances, the picketing in reality was an effortby Respondent Local 327 to induce customers notto eat in these restaurants in order to force therestaurants to cease buying the Employer's bread.Accordingly, we find that Respondent Local 327was not engaged in lawful consumer picketing atthe Shoney's Big Boy Restaurant and the FlamingSteer Restaurant, and that by its picketing at theseestablishments it engaged in violations of Section8(b)(4)(ii)(B) of the Act.'The picketing at duPont also resulted in illegalsecondary activity. The facts clearly show thatRespondent Local 327 picketed the premises of anemployer who had a concession contract with thecafeteriawhich used the Employer's bread, thepicketing covering four of the five gates used bypersons who could not patronize the cafeteria. Ac-cordingly,we find that Respondent Local 327'spicketing at duPont constituted violations of Sec-tion 8(b)(4)(i) and (ii)(B) of the Act.THE REMEDYHaving found that Respondent Local 327 has en-gaged in unfair labor practices,we shall order it tocease and desist therefrom and to take certain affir-mative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW931.American Bread Company is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.Teamsters, Chauffeurs, Helpers and TaxicabDriversLocal 327, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amerca, is a labororganization within the meaning of Section 2(5) ofthe Act.3.The picketing by Respondent Local 327 ofShoney'sBigBoy Restaurant, Flaming SteerRestaurant, and E. I. duPont de Nemours and Com-pany constituted violations of Section 8(b)(4)(i)and (ii)(B) of the Act.4.The picketing by Respondent Local 327 ofShoney'sBigBoy Restaurant, Flaming SteerRestaurant, and E. I. duPont de Nemours and Com-pany did not constitute violations of Section8(b)(7)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, Teamsters, Chauffeurs, Helpers and TaxicabDriversLocal 327, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, its of-ficers, agents, and representatives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging in-dividuals employed by E. I. duPont de Nemoursand Company and Progressive Cafeterias, Inc., orany other person engaged in commerce or in anyindustry affecting commerce, other than AmericanBread Company, to engage in a strike or refusal inthe course of their employment to use, manufac-ture, process, transport, or otherwise handle orwork on materials, or to perform any services withthe object of forcing or requiring any one or moreof the above-named persons to cease doing businesswith American Bread Company.(b) Threatening,coercing,orrestrainingShoney'sBigBoy Restaurant, Flaming SteerRestaurant, E. I. duPont de Nemours and Com-pany, and Progressive Cafeterias, Inc., or any otherperson engaged in an industry affecting commerce,or persons other than American Bread Company,with the object of forcing or requiring any one orfi In agreeing that the picketing of Shoney's Big Boy Restaurant and thetemplated picketing and to further assure all parties including customersFlaming Steer Restaurant was not lawful consumer picketing, Member Jen-that its picketing was focused solely upon the Employer's bread. Seekins relies solely on the fact that Respondent Local 327 failed to takeN L.R B v Fruit and Vegetable Packers & Warehousemen,Local760, 377precautions for allaying any misgivings that might arise concerning the con-US 58 94DECISIONS OF NATIONALmore of the above-named persons to cease doingbusiness with American Bread Company.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its business offices and meeting hallsinNashville,Tennessee, copies of the attachednotice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Re-gion 26, after being duly signed by a representativeof Respondent Local 327, shall be posted im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticestomembers are customarily posted. Reasonablesteps shall be taken by Respondent Local 327 to in-surethat said notices are not altered, defaced, orcovered by any other material.(b) Sign and mail copies of said notices to theRegional Director for Region 26 for posting byShoney'sBigBoy Restaurant, Flaming SteerRestaurant, E. I. duPont de Nemours and Com-pany, and Progressive Cafeterias, Inc., these com-panies willing,at all locations where notices to theirrespective employees are customarily posted.(c)Notify the Regional Director for Region 26,inwriting,within 10 days from the date of thisOrder, what steps have been taken by RespondentLocal 327 to comply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofaras italleges viola-tion of Section 8(b)(7)(B) of the Act.IT IS FURTHER ORDERED that the certification ofresults of election issued July 30, 1965, in Case26-RM-182 be, and it hereby is, vacated; and, thatthe electionin said casebe, and it hereby is, setaside.[Direction of Election' omitted from publica-tion.]' In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order ""Although American Bakery and Confectionary Workers' InternationalUnion, AFL-CIO, was not a party to the election initially held in Case26-RM-182, we have included this labor organization on the ballotbecause it has shown an n_ rest in these employees See the Decision andOrder issued this day in Case 26-CA-2386,American Bread Company,170NLRB No 20, It may withdraw, however, within 5 days from the datehereof, if it is not in crested in being placed on the ballotAPPENDIXNOTICE TO ALL OUR MEMBERS AND ALL EMPLOYEESOF SHONEY'S BIG BOY RESTAURANT, FLAMINGSTEER RESTAURANT, E. I. DUPONT DE NEMOURSAND COMPANY, AT OLD HICKORY, TENNESSEE,AND PROGRESSIVE CAFETERIAS, INC.LABOR RELATIONS BOARDPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act,as amended, we hereby notify you that:WE WILL NOT engage in or induce or en-courage individuals employed by E. I. duPontdeNemours and Company, ProgressiveCafeterias, Inc., or any other employer otherthan American Bread Company, to engage in astrikeor otherwise handle or work on anygoods, articles,materials, or commodities, orperform any services where an object is toforce or to require the above-named Em-ployers to cease doing business with AmericanBread Company.WE WILL NOT threaten, coerce,or restrainShoney's Big Boy Restaurant,Flaming SteerRestaurant,E. I. duPont de Nemours andCompany, Progressive Cafeterias, Inc., or anyperson engaged in commerce or in an industryaffecting commerce with the object of forcingor requiring the above-named persons or anyperson to cease using, selling, handling, trans-porting, or otherwise dealing in the products ofAmerican Bread Company, or to cease doingbusiness with the above-named Companies orany other person, or forcing or requiring themor any other employer to recognize or bargainwith Local 327 as the representative of its em-ployeesunlessLocal 327 has been certified asthe representative of such employees under theprovisions of Section 9 of the Act.TEAMSTERS,CHAUFFEURS,HELPERS AND TAXICABDRIVERSLOCAL 327,AFFILIATED WITHINTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative) (Title),This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers and employees have any questionconcerning this notice or compliance with its provi-sions, theymay communicate directly with theBoard's Regional Office, 746 Federal Office Build-ing, 167 North Main Street, Memphis, Tennessee38103, Telephone 534-3161. TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC. 32795TRIAL EXAMINER'S DECISIONnotified the Employer of his refusal to issue a com-STATEMENT OF THE CASEARTHUR E. REYMAN, Trial Examiner: On July 28,1965,'American Bread Company, hereinaftersometimes called the Company or the Employer,filed a charge against Teamsters, Chauffeurs, Help-ers and Taxicab Drivers Local Union 327, af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, hereinafter sometimes called Local 327or the Union, the basis of the charge being that theUnion had engaged in and was engaging in unfairlabor practiceswithin the meaning of Section8(b)(4)(A) and (B) of the National Labor Rela-tions Act, as amended, 29 U.S.C. Sec. 151,et seq.,herein called the Act. Case 26-CC-94. In that case,a first amended charge was filed by the Companyon August 4 and a second amended charge wasfiledon August 24 against the Union, the firstamended charge alleging that the Union had en-gaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(b)(4)(A) and (B),and the second amended charge alleging that theUnion had engaged in and was engaging in unfairlabor practiceswithin the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.On July 28, the Company filed a second chargeagainst the Union alleging that the Union had en-gaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(b)(7)(B) of theAct. Case 26-CP-19. Thereafter, on September 17,the General Counsel of the National Labor Rela-tions Board, on behalf of the Board, by the Re-gional Director for Region 26, issued an order con-solidating Cases 26-CC-94 and 26-CP-19 and aconsolidated complaint against the Union, the com-plaint alleging that by certain acts set forth thereinthe Respondent Union has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(b)(4)(i) and (ii)(B) and 8(b)(7)(B) ofthe Act. On October 22, the said Regional Directorissued a notice of hearing. Timely answer was filedon behalf of the Respondent, effectively denyingthe unfair labor practices as alleged in the con-solidated complaint.Before all' this, on April 23 the Company hadfiled a charge and on April 26 a first amendedcharge against the Union alleging that the Unionhad engaged in and was engaging in unfair laborpractices within the meaning of Section 8(b)(1)and (7) (c) of the Act. Case 26-CP-18. On thesame day the Company filed a petition representingthat one or more individuals or labor organizationshad presented a claim to it to be recognized as therepresentative of employees of the Company asdefined in Section 9(a) of the Act. Case26-RM-182. The Regional Director on May 21'Unless specifically noted, all dates hereinafter mentioned are for theyear 1965plaint in 26-CP-1 8; and on May 21 an election wasdirected in Case 26-RM-182. The election wasconducted on May 28, and the ballots were im-pounded pending disposition of the RespondentUnion's appeal from the Regional Director's dismis-sal of charges against the Company. This appealbeing denied, the ballots were counted and an in-vestigationmade of determinative challenged bal-lots.On June 17 a tally of ballots was issued by theRegional Director, who thereafter issued revisedtallys of ballots on June 28, July 7, and July 23. OnJuly 30, after final determination of all challengedballots, the Regional Director issued a certificationof results of the election, such results being that theUnion failed to receive a majority of the valid bal-lots cast.2Pursuant to notice,Cases26-CC-94 and26-CP-19 came on to be heard before me at Nash-ville,Tennessee, on December 7. The hearing wasclosedon the same day. Each party wasrepresented by counsel and was afforded full op-portunity to call, examine, and cross-examine wit-nesses, to present relevant evidence, to argue orallyupon the record, to file proposed findings and con-clusions, and to file briefs. A brief has been sub-mitted on behalf of the General Counsel.From my observation of the witnesses, and uponthe whole record, I make the following:FINDINGS OF FACT1.THEBUSINESSESINVOLVED HEREINa.American Bread Company is a Tennessee cor-poration, with its principal office and place of busi-ness at 702 Murfreesboro Road, Nashville, Tennes-see, where it is engaged in the baking, sale, and dis-tribution of bread and other bakery products. Dur-ing the 12-month period immediately preceding theissuance of the consolidated complaint herein,American Bread Company, in the operation of. itsbusiness, received goods and materials from pointsdirectly outside the State of Tennessee, valued inexcess of $50,000, and during the same period oftime shipped goods valued in excess of $50,000from its Nashville, Tennessee, plant, directly topoints located outside the State of Tennessee.b.Shoney's Big Boy Restaurant (Shoney's) is aTennessee corporation engaged in the operation ofseveral restaurants in the State of Tennessee. Dur-ing the 12-month period immediately preceding theissuance of the consolidated complaint herein,Shoney's had gross annual sales in excess of$500,000, and during that same period receivedgoods from points directly outside the State of Ten-nessee valued in excess of $10,000.2G.C. Exh 2(u), certification of results of election 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Bernard Barkley and Vernard Barkley, doingbusiness as The Flaming Steer Restaurant (FlamingSteer), is a partnership engaged in the operation ofa restaurant at 1904 West End Avenue, Nashville,Tennessee. During the period immediately preced-ing the issuance of the consolidated complaintherein, Flaming Steer received goods and materialsfrom points directly outside the State of Tennesseevalued at approximately $2,500.d.E. I. duPont de Nemours and Company (du-Pont) is a Delaware corporation with its principalofficeand place of business at Wilmington,Delaware, with a plant at Old Hickory, Tennessee.During the 12-month period immediately precedingthe issuance of the consolidated complaint herein,duPont, in the operation of its Old Hickory, Ten-nessee, plant, received goods and materials frompoints ,directly outside the State of Tennesseevalued in excess of $50,000, and during the sameperiod of time shipped finished products valued inexcess of $50,000 from its Old Hickory, Tennessee,plant, directly to points located outside the State ofTennessee.e.Progressive Cafeterias, Inc. (Progressive), isengaged in the operation of a cafeteria restauranton the premises of duPont at Old Hickory, Tennes-see.American Bread Company, Shoney's, FlamingSteer, duPont, and Progressive are persons engagedin commerce or in an industry affecting commercewithin the meaning of Section 2(6) and (7) of theAct.H. THE LABOR ORGANIZATION INVOLVEDThe Respondent, Teamsters, Chauffeurs, Helpersand Taxicab Drivers Local 327, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is now,and has been at all times material herein, a labororganization within the meaning of Section 2(5) ofthe Act.At all times material herein, Business Agent DonVestal, Assistant Business Agent James Craighead,AssistantBusinessAgentDavidHodgins, andAssistantBusinessAgentWilliam L. Ellis havebeen, and are now, agents of the Respondent.III.THE UNFAIR LABOR PRACTICESThe complaint alleges,inter alia,that since on orabout April 20, 1965, and continuing to date, theRespondent has demanded, and is demanding, thatAmerican Bread Company recognize and bargainwith it as representative of the Company's 'em-ployees; that on or about July 30 the Respondentinduced and encouraged its members employed byduPont to cease performing services for duPont;thaton or about August 2 the Respondentthreatened duPont with a work stoppage andpicketing if American Bread Company continueddelivering its products to Progressive; that on orabout August 3 the Respondent picketed at the en-trances of duPont; that since on or about July 2,and various dates thereafter, continuing to date, theRespondent picketed, or caused to be picketed,restaurants operated by Shoney's, Flaming Steer,and other restaurants. It further is alleged that sinceor about July 30, and continuing thereafter, theRespondent has picketed, or caused to be picketed,among others 11 establishments in Lebanon, 4establishments in Hartsville, 4 establishments inFranklin,1establishmentinBrentwood,2establishments in Springfield, 5 establishments inGallatin, 3 establishments in Murfreesboro, and 8establishments in Nashville, all in Tennessee; andthat from on or about July 30, to or about August5,theRespondent picketed, or caused to bepicketed, American Bread Company at its plant.The consolidated complaint avers that as a result ofthe Respondent's acts and conduct, employees ofduPont have refused to perform services for theirEmployer; that by such acts and conduct and byother acts and appeals, the Respondent has en-gaged in, and has induced and encouraged in-dividuals employed by duPont and by other personsengaged in commerce or in industries affectingcommerce to engage in, strikes or refusals in thecourse of their employment to use, manufacture,process, transport, or otherwise handle work or anygoods, articles, materials, or commodities or to per-form services for their Employer; and by such actsandconducthasthreatened,coerced,andrestrained duPont, Shoney's, Flaming Steer, andother persons engaged in commerce or in industriesaffecting commerce. The consolidated complaintalleges that an object of these acts and conduct ofthe Respondent was, and is, (1) to force' or requireProgressive, Shoney's, Flaming Steer, and otherpersons engaged in commerce or in industries af-fecting commerce to cease using, selling, handling,transporting, or otherwise dealing in the productsof,and to cease doing business with, AmericanBread Company; and (2) to force or require Amer-ican Bread Company to recognize and bargain withRespondent as the representative of its employeesalthough Respondent has not been certified as therepresentative of such employees under the provi-sions of Section 9 of the Act. It is alleged that anobject of such acts and conduct by the Respondentis to force or require American Bread Company torecognizeor bargain with the Union as therepresentative of its employees notwithstandingthat Respondent is not currently certified as therepresentative of such employees and a valid elec-tion under Section 9(c) of the Act has been con- TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC. 32797ducted within the 12 months preceding such activi-ty.3The Respondent in its answer, denying substan-tive violations of the Act, sets up certain affirmativedefenses, as follows:Respondent also admits the allegations inparagraph 9 of the complaint. Respondent de-nies that the Board conducted an election pur-suant to provisions of Section 9(c) of the Actand rather would show that the election con-ducted by the Board was not pursuant to theprovisions of the Act but was illegal with noforce and effect, and was a gross misinterpreta-tion and misadministration of the Act.Respondent denies that the certificate of theresults of the election issued by the RegionalDirector was pursuant to Section 9(c) of theAct and would show that the election was con-ducted in an illegal manner which permittedpersons who were not entitled to vote to voteand resulted in fraud, which was the basis ofthe certification of results issued by the Re-gionalDirector. Respondent denies that it isnot the representative of the majority of theemployees of the American Bread Companybut would rather show that it did receive amajority of votes of the employees eligible tovote in a properly conducted election and thatif the Act had been administered properly bythe Regional Director, that a certification ofresults would have shown that the Respondentwas the representative of the majority of theemployees of the American Bread Company ofitsNashville, Tennessee plant.These affirmative defenses clearly show their con-nection with Case 26-RM-182. In that case, coun-sel for the Union on July 22 by telegram requestedpermission to file a special appeal, stating thereasons therefor; by telegram of July 23 counsel forthe Union was advised that an order had been en-tered by the Board denying the Union's request forspecialpermissiontoappealtheRegionalDirector's supplemental report on challenged bal-lots; on July 27, counsel for the Union requested astay of an issuance of certification of results of theelection; and on July 30 counsel for the Union wasnotified that the Board denied the Union's requestfor review on the ground that it presented nothingnot previously considered by the Board. At thehearing herein, I sustained an objection by counselfor the Charging Party to a question as to whetherthe Union was ever afforded an opportunity for ahearing to determine an appropriate unit. It ap-peared to me, then as now, that the representationquestion had been settled by the proceedings inCase 26-RM-182, through the procedures thereinprovided by Section 8(b)(7)(C) of the Act; andthat on theissuesraised by the consolidated com-plaint and the answer herein, it was not within myprovince to relitigate the representation question.Paragraph 10 of the consolidated complaint, notdenied by the answer, alleges that on or about May28, the Board pursuant to provisions of Section9(c) of the Act, duly conducted an election bysecret ballot among the production and main-tenance employees, route salesmen and transportdrivers of American Bread Company at its Nash-ville, Tennessee, plant, to determine whether or notsuch employees desired to be represented for thepurposes of collective bargaining by the Union. TheRespondent does not deny that the RegionalDirector on July 30 issued a certification on theresults of the election, certifying that a majority ofthe valid ballots had not been cast for the Union;and the fact that the Union is not the representativeof American Bread Company's employees, whilenot expressly denied in the answer, is impliedly de-nied by the affirmative defenses above quoted andby counsel for the Union at the hearing herein.The Union's Demand for RecognitionIn connection with the request or demand of theUnion for recognition, Don Vestal, president ofLocal 327 and the chief administrative officer ofthat Union, testified that in April he made "a de-mand on the American Bread Company for recog-nition as a union on the basis of having a majorityof authorization cards signed up" by employees ofthe Company, and that in response he received aletter from the Company informing him that theCompany did not believe that he represented a'The pertinent provisions of Section 8(b) involved herein are as follows(b) It shall be an unfair labor practice for a labor organization or itsagents-**(4)(i) to engage in, or to induce or encourage any individual employedby any person engaged in commerce or in an industry affecting com-merce to engage in, a strike or a refusal in the course of his employ-ment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities or to performany services, or (u) to threaten, coerce, or restrain any person en-gaged in commerce or in an industry affecting commerce, where ineither case an object thereof is-****(B) forcing or requiring any person to cease using, selling, handling,transporting, or otherwise dealing in the products of any other pro-ducer, processor, or manufacturer, or to cease doing business withany other person, or forcing or requiring any other employer to recog-nize or bargain with a labor organization as the representative of hisemployees unless such labor organization has been certified as therepresentative of such employees under the provisions of section 9-Provided,That nothing contained in this clause (B) shall be con-strued to make unlawful, where not otherwise unlawful, any primarystrike or primary picketing,*****(7) to picket or cause to be picketed, or threatened to picket or causedto be picketed, any employer where an object thereof is forcing orrequiring an employer to recognize or bargain with a labor organiza-tion as the representative of his employees, or forcing or requiringthe employees of an employer to accept or select such labor organiza-tion as their collective bargaining representative, unless such labororganization is currently certified as the representative of suchemployees*****(B) where within the preceding twelve months a valid election underSection 9(c) of this Act has been conducted.350-999 0 - 71 - a 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority and suggesting that "I could go to theBoard for an election." After that he wrote again toCompany President Evers and telephoned him, in-forming him that the union members employed bythe Company were getting impatient; that Everstold him that at that time he was "on his way thento the post office to deliver an answer to my letter."A meeting was arranged at Shoney's Big BoyRestaurant, near the Company's plant, and Eversthen handed him the letter. At this meeting Vestalsaid he attempted to persuade Evers to recognizethe Union as the bargaining agent, "based on ourcards, or to take a-I offered to show him, throughan impartial observer, and have a card check and,based on a card check, if we had a majority of theseemployees, then, he would recognize us." He saidthat Evers' response was that he wanted to have anelection. He also said that the question of what con-stitutedanappropriatebargainingunitwasdiscussed and he described it as all production andmaintenance employees and sales drivers, excludingtransportdrivers,officeclerical[employees],guards, and supervisory personnel within the mean-ing of the Act.The Union struck the Company that night or thefollowing day, the strike continuing until after theelection-until the "last of July or the 1st of Au-gust, around there." The Union took the positionthen, and has maintained it at all times since,that ithas never been afforded an opportunity for a hear-ing, especially on the question of the appropriatebargaining unit, or the majority of the unit. Asstated by counsel for the Union:Our position is that we have a right somewherein the administrative precedings of the Board,and under the general concept of due process,to insist upon a hearing where we will be givenan opportunity to present what we consider anappropriate unit. We were never given that op-portunity in the R case hearing because of a"quickie" election. We arenow insisting uponthat right. [See fn. 3, above.]Essentially, the Union takes the position and it be-lieves the unit as viewed in Case 26-RM-I82 wasinappropriate, and the Union has not been affordedan opportunity for a hearing to develop "these rele-vant facts surrounding the determination of an ap-propriate unit." The organizational drive and sub-sequent strike by the Union was under the supervi-sion of William L. "Corkey" Ellis, he having beenassigned that responsibility by Vestal. According toVestal, Business Agent Craighead had no authorityto act in connection with the American BreadCompany strike, being assigned to another situationin another part of the State; that Craighead did re-port to Vestal some conversations he had withEvers; that he, Vestal, had asked Craighead whataAnticipatingnow what is discussed below in connection withCraighead's activities, I will find that Craighead did act on behalf of, andacted as an agent of, the Union The fact, perhaps inadvertently, is ad-mitted in the Respondent's answer to the complaint Craighead held thehe had talked about with Evers and Craighead toldhim generally what he had said, whereupon Vestalsaid he told Craighead that he had no authority totalk to Mr. Evers with respect to that. Vestal saidthat Craighead had no authority to have any picketsignsmade "or anything like that, with regard tothe strike."'William Leon Ellis, a business representative ofLocal 327, testified that he was in charge of theAmerican Bread Company strike; that his generaldutieswere "to live on the picketas long as Icould"; that he was in charge of the organizationalefforts; that other union representatives includingDavid Hodgin were assigned to act under his super-vision or direction and that several agents wouldcome by at differenttimesto help him while he wasgetting somesleep "or something like that." Hesaid that these assistants had no authority to dealwith the Company in his absence; that if they had aproblem they would get in touch with him bytelephone and he would return to the picket line.He said that Craighead did not have any authorityto deal for him with the Company and that he him-self had no dealings with Company President Eversconcerning the strike. He said that at the same timehe was servicing the construction industry for theTeamsters including construction at duPont wherethere were several jurisdictional disputes over haul-ingmaterial at duPont's Old Hickory involvingoperating engineers and different craftsmen. Hesaid that the dispute with duPont was marked byseveral walkouts and work stoppages. He testified:That dispute ran from February, 1964 up untilsometimein the late part of the summer of 65.At that time Mr. Fred Mackin which is thehead of all DuPont construction projects, andMr. George Dortch, the head of the buildingsupplies of DuPont came into Nashville andgot the situation straightened out with thesefellow employees and we haven't had any trou-ble since.He denied having any conversation withKennethCruse, employmentrelationssuperintendent for theconstructiondivision of the duPont Company atOldHickory,regardingSunbeam bread, theproduct of American Bread Company, and inanswer to a question as towhether he hadthreatened to withdraw the Teamsters employeesfrom the job if Progressive Cafeterias stocked Sun-beam bread, he replied: "No, sir. If I had made thatdecision,we would still be off the job."He said the strike at American Bread Companybegan on April 20and ran untilapproximately thelast of July; that there were no picketssigns at theplantgateof American Bread Company after thedate of the certification (July 30); that on occasionhe stayed overnight at Lawrenceburg during theposition of business representative,as did Ellis;and the Company wasnever advised that the apparent authority exercised by Craighead waslimited, even after the conversation reported by Vestal when Craigheadtold the latter of his conversation with Evers TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC. 32799course of the American Bread Company strike-"that at least some times during every day I was bythe Sunbeam strike. I still testify that.Maybe itwould be during the night and maybe it would beduring the day, but I did go by." With respect tothe American Bread Company strike organizationsupervision, he said that "Dave Hodgin was mostlyaround there" and as to James Craighead he said "Iwould say he was probably around some. I don'tknow. I know he was around some. I couldn't sayhow much, but also Red Vaughn and Luther Wat-son; any of them was around."Picketing at Retail Outlets, Customers ofAmerican Bread CompanySidney E. Eva, employed by American BreadCompany for about 8 years as a route supervisor,testified that either on Friday or Saturday, July 30or 31, he observed picketing of a Kroger store onGallatin Road. Kroger, a retail store, sold Sunbeambread, a product of American Bread Company. Evasaid he recognized one of the pickets as WalterPage, an employee of American Bread Companyand one of the striking employees. Dennis E.Mealer, a routesalesmanemployed by AmericanBread Company for almost 13 years, testified thatduring the period from about July 30 to August 7or 8 he observed picketing at the Kroger store onCharlottee Avenue; that the signs or placards car-ried the legend "To the consumer. Please don't buySunbeam bread. Teamsters Local 327"; that herecognized one of the pickets as Danny Claiborne,a mechanic on strike, and that there were threeother pickets whosenameshe did not know. JewelT.White, a route supervisor employed by Amer-ican Bread Company for about 15 years, testifiedthat on Saturday, July 31, he observed picketing ofretail stores selling Sunbeam bread at GreenbrierandSpringfield,Tennessee, the stores beingDouglas'Market and Sawyer's Market, both inGreenbrier, and Howard's Market, Hicks' Market,Murphey's Market, Farmers Eastern Supermarket,Craft's Bi-Rite,and A & P in Springfield. He recog-nized Randall Debow, a route salesman for Amer-ican Bread Company, as one of the persons picket-ing.He testified that he heard pickets inform thestore manager at A & P that Sunbeam's strike wasnot over. Delmer Simmons, a sales supervisor forAmerican Bread Company employed for some 7-1/2 years, testified to observing the picketing ofretail stores in Murfreesboro between July 30 andSeptember3, naming the places as Delgridge Mar-ket,Davis Market, and Montgomery's Food Mar-ket. Regarding the signs and placards carried by thepickets, he said: "The first day,Icouldn'tbe sureabout all of it, but it was in big letters and said, `Onstrike' but there were some more letters. On thesecond day, it said, `To the consumer. Do not buyany Sunbeam bread sold in this store,' and it had,`LU 327."' He identified one of the pickets asTommy Lee Murray, a striker employed as amechanic for American Bread Company. JohnThomas Rigsby, employed as a route salesman byAmerican Bread Company for 3 years, testified thaton July 31 he observed picketing of H. G. Hill inSpringfield,atapproximately9:30a.m.HeidentifiedRandallDebow, a route salesman ofAmerican Bread Company and a striker, as one ofthose picketing that establishment. Earl Haner, em-ployed by American Bread Company as a route su-pervisor, an employee of the Company for approxi-mately 25 years, testified that on July 31, inLebanon, Tennessee, he observed that Dewey'sRestaurant, East High Grocer, and Mosiers' Super-market were being picketed, the placard reading:"To the consumer. Please do not buy SunbeamBakery products." He identified one of thesepickets as Walter Page, a striker who worked forAmerican Bread Company in the shipping room.James Dunn, sales manager for American BreadCompany for about 14 months after his transferfrom the Huntsville plant of the Company, testifiedthat on the first Thursday in August he observedpicketing of retail stores, customers of AmericanBread Company, naming Cooper & Martin No. 1on Gallatin Road, and Kroger on Gallatin Road;that the placards -carried by the pickets read "Tothe consumer. Please do not buy Sunbeam productbeing sold here" with a little more than that andending "Thanks. Local 327. "5The Strike and Other PicketingThe Union struck the American Bread Companybakery on Tuesday night, April 20. Bernard Evers,Jr.,presidentofAmericanBreadCompany,testified that in April, Local 327; after a demandfor recognition had been made by it for representa-tion of the Company's employees and the answer ofthe Company that it did not in fact believe that theUnion represented a majority of its employees,called a strike and picketed the bakery. As noted,the Company on April 23 filed a petition for anelection, an election was directed and held on May28 and, as mentidned above, the result of the elec-tion was adverse to the claim of a union majority.The picketing at the plant gate continued until Au-gust 5. The placards carried by the picketers stated,according to Evers, "unfair labor practice" or "un-fair labor" and the words "Sunbeam Bakery onStrike. Local 327." This first sign was changed afterJuly 30 by putting tape over the words "unfairlabor practice."Evers testified further that he personally ob-served picketing of retail outlets, customers of the5Itwas stipulated between counsel for the General Counsel and counselfor the Respondent that after a 30-day period beginning September 3 therewould be no picketingof any storessellingAmerican Bread Companybread 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, at Kroger's store on Fifth Avenue,North, in Nashville, at the Kroger store on FranklinRoad, and at the Cooper & Martin store onFranklin Road, the placard or signs reading "To theConsumer. Don't buy Sunbeam Bread in this store.Local Union 327. Thanks." He noticed Cooper &Martin and the Kroger store on Franklin Roadbeing picketed during the first week in August andthe Kroger store on Fifth Avenue, North, on thesecond Tuesday in August.Evers testified that he talked to James Craigheadtwo different times, the first time on Monday, Au-gust 2, at the main gate of the bakery as the truckswere leaving about 6 o'clock in the morning. Hesaid that Craighead remarked "Just wait till thetrucks start serving Nashville. We'll tear hell out ofyour business," the statement being made on whatEvers thought was Craighead's assumption that thetrucks were going to outlying towns; Evers said "myanswer to him was, well, these trucks are going tothe stores in Nashville right now." The second con-versation was on the telephone and was a call madeby Evers in response to a request to call Craighead.This conversation occurred on August 11, Everstestified:First, he asked me how things were going, howIwas feeling, and so forth. Then, he said,"Why don't we end all this." I told him it wasout of my hands, and he said, "No. We couldsit down and get together," and my answer tohim was that as far as I was concerned, it wasthe business of the NLRB. His comment was,"You are forcing me to pull a damned old Jer-sey Farm strike." I tried to convey to him thatwe weren't trying to force him to do anything;that was his business. He said, "I am paintingsome new signs, some pretty new signs, and Ican't quit. I just can't quit this." That is aboutall I remember of that conversation. He didmention in that conversation-when I told himitwas in the hands of the NLRB he told me,"its these seven transport drivers that's causingall the problem," and I told him that they hadcertainly taken a lot of time investigating andhe said -well, he agreed that it had been a longtime.Evers said that during one conversation, he was notsurewhich one, but he did remember thatCraighead told him that "he couldn't call thispicketing off, or couldn't call this off, until he getsan agreement" because "we don't have a contract,because we haven't signed up with them."Evers testified to another telephone conversationabout August 18 or 19, when Craighead called him,asked him again how his business was, to which herepliedthat it was getting better, and thatCraighead then said that he guessed that AmericanBread had about 85 percent of all the business inNashville, to which Evers told him "not quite."Evers testified further concerning this conversation:He again got into the business about the trans-port drivers and stated that they should nothave voted; that Memphis made a mistake andWashington was going to overrule them, I be-lieve, and I told him again that this was out ofour hands; that there wasn't anything I coulddo about that at this stage. He said, "I've got tokeep this thing going until I get a contract." Iremember that....Maybehe said,"I've got to keep this picket-ing going until I get a contract."The inferencewas that he had got to keep the picketing going.On rebuttal,Evers testified to another conversationhe had with Craighead prior toJuly 30.At that par-ticular time,he said that Craighead approachedhim with a handkerchief or a white rag on the endof a stick and tried to solicit his cooperation withthe Union and "end all this"; that during the courseof the conversation Evers said to him"can I tell BillHannon,[identified as the'president of MurrayOhio]-Inoticed you- have,been here severaldays-can I tell Bill Hannon that you have leftLawrenceburg,"and his answer to me was "CorkeyEllis [a representative of the Union]has been sentdown to Lawrenceburg.He's in charge down therenow and I'm running this show."6During the monthof July,duPont employedsome 1,400 hourly-paid construction employees, atitsOld Hickory plant, who were engaged in con-struction for expansion of operating facilities ofthat plant. According to Kenneth Cruse, employerrelations superintendent, the Company observed acollective-bargainingagreementnegotiatedbetween the TeamstersandAGC (AmericanGeneral Contractors Association),and during themonthof Julydealt with William Ellis as the Team-sters representative.Cruse testified thaton July 30he observed that the Teamsters members employedby duPont on this project left work at approximate-ly I 1 a.m.; that later he received a call from 'aTeamsters foreman,Clifford Gafford, the Union'ssupervisor in "direct line of supervision within theTeamsters organization"and subsequently, onMonday, August 2, conferred with Ellis who, duringthe course of the conversation,"asked me if therewas anything that I could do,'or the constructiondivision could do to regulate Sunbeam bread orAmerican Bread deliveryto theplant.I told himthat this was outside my jurisdiction,or outside myauthority;that this was handledstrictly by the Tex-tileFibersDepartment,and the ProgreissiveCafeterias";and that Ellis then told him that ",theTeamsters would undoubtedly'get sick at the sightof the Sunbeam truck and if it'continued,we would6Craighead did not testify at the hearing. TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC. 327101probably be picketed. That's about the best of myknowledge of it." Cruse testified that on August 2deliverieswere made by Sunbeam trucks about9:30 a.m.; that the Teamsters again left the projectabout 10 am.;- that there was no picketing on thejobsite on that day. Cruse further testified that onTuesday, August 3, he reached the plant at approxi-mately 6:30 a.m. when he noticed a number of per-sons milling around the gate outside the propertyline along the road, that cars were lined up on bothsides, and a number of people were outside the en-trance to the construction office; that two picketswere carrying signs to the effect: "To the con-sumer. Do not buy Sunbeam bread being sold here.Local Union 327." Of 11 entrances to the duPontpropertyatOldHickory, the Company waspicketed at 5 gates, 4 of which were used by con-struction personnel only and 1 used by plant ven-dors' traffic, trucks, cars, and other vehicles. Hesaid that the picketing continued until approximate-ly noon and that no one reported for work otherthan supervisory personnel.The cafeteria on the premises of the Old Hickoryplant is operated by a concessionaire, ProgressiveCafeterias. This, cafeteria is used by plant person-nel, textile fibers employees, film department per-sonnel, and construction division supervisory per-sonnel of duPont; hourly construction personnelare not permitted to use the cafeteria. Progressivebuys Sunbeam bread for consumption by users ofthe cafeteria, it being served with meals.During these days, certain jurisdictional disputeswere in progress between duPont, the Teamsters,and others concerning assignment of work, particu-larly as to operating engineers and the Teamsters.This resulted in several work stoppages about thetime the Respondent Union's pickets were at theduPont gates. ^ Ellis' testimony regarding thesedisputes is discussed above. It has been noted thathe denied that he had threatened to withdrawTeamsters employees from the job if ProgressiveCafeterias stocked Sunbeam bread. He also saidthat several organizational campaigns engaged hisattention at this time, particularly at Greer StopNut Company in Smyrna and Chromolox CompanyinMurfreesboro; and that during the period of thestrike at American Bread Company there was also astrike in progress at the Murray Ohio establishmentin Lawrenceburg, and that he did have occasion totravel approximately 30 miles between Nashvilleand Murfreesboro and 75 miles to Lawrenceburgduring these times, and stayed overnight a fewtimes at Lawrenceburg during the strike of Amer-ican Bread. Although Ellis conceded he did talk toCruse--"I was representing the duPont people atthat time and I might go out there from the picketline to pick up a grievance and he would ask mehow things were going"-he would not concedethat he specifically talked to Cruse about the Amer-ican Bread Company strike. His answers to per-tinent questions on cross-examination in regard tohis activities in and around Old Hickory, Mur-freesboro, and other places were indirect and cer-tainly unsatisfactory, if not evasive.Bernard Barkley, coproprietor of the FlamingSteer Restaurant in Nashville, testified that aboutthe time the restaurant began serving breadpurchased from American Bread Company in Au-gust,hehad a telephone conversation withCraighead, who asked him if he intended to con-tinue serving Sunbeam bread; that when Barkleyreplied that he did, Craighead told him that hewould be out to see him. Shortly thereafter, he said,picketing began about 9 a:m. and continued tonoon, starting with about 10 or 12 men, and thatabout 11 a.m. with about 12 women "out therewith shorts on and they joined the men"; thatCraighead then came out to the restaurant. TheFlaming Steer used Sunbeam bread mainly for toastserved to the restaurant's customers.The manager of Shoney's Big Boy Restaurant,Vernon L. Edens, testified that on August 7, he ob-served the Union's agent, David Hodgin, picketingthe front entrance of the restaurant with a signbearing the legend: "To the consumer. Sunbeambread is sold here. Local 327." When he askedHodgin the meaning of the picketing, after he hadasked what was going on there, Hodgin replied"what does it look like is going on here"; that hetoldHodgin that he could not picket on privateproperty, the restaurant being at least 50 feet fromthe public premises; Hodgin said that-they would doas they like, that he replied that he would see thatthey were removed, to which Hodgin replied that ifremoved they would still be out on the street, thatwhen Hodgin became "a little boisterous," he toldHodgin not to get nasty about it and asked himwhat could be done to stop the picketing, to whichHodgin replied "get rid of Sunbeam bread" andthat he then told Hodgin "all right, we will dothat." Edens said they packed the Sunbeam breadthen in the store, put it in a privately owned vehicleand hauled it back to the bakery. Shoney's, likeFlaming Steer and Progressive, used bread on thepremises mainly in the preparation of sandwichesand toast, the bread not being for sale, asdistinquished from the retail establishments whichwere picketed, all as related above.Concluding FindingsThe facts set forth above may be said not to besubstantially contradicted by either of the partiesinsofar as the occurrence of the strike and thepicketing at the several establishments mentionedmay be concerned. The principal, if not the only,defense of the Respondent seems to be that it hasbeen denied due process through denial of its rightto prove its majority and its right to represent theemployees of American Bread Company in adescribedappropriateuniteven though the 102DECISIONSOF NATIONALLABOR RELATIONS BOARDprocedures provided by Section 8(b)(7)(C) havebeen followed.Section 8(b)(7) of the Act makes it an unfairlabor practice for a labor organization, in specifiedsituations, to picket or threaten to picket an em-ployer for the purpose of obtaining recognition orbargaining from the employer, or acceptance fromhis employees as bargaining representative,unlessthe labor organization has been certified as suchrepresentative.Such recognition or organizationpicketing is prohibited where a valid election hasbeen held within the preceding 12 months.The proof is uncontroverted here that after thedemand made on behalf of Local 327 for recogni-tion-in April and during the ensuing strike, a validelection was held which resulted in a certificationthat the result of the election showed that theUnion did not hold or represent a majority of theemployees in an appropriate bargaining unit.7 TheBoard consistently has held that consumer picket-ing infront of a secondary establishment con-stitutes restraint and coercion within the meaningof Section 8(b)(4)(ii); and when it has for an ob-ject forcing or requiring any person to cease sellingor handling the products of any other producer orprocessor,thepicketingviolatesSection8(b)(4)(ii)(B).8Counsel for the General Counsel contends, and Iagree, that the conversations between Craigheadand Evers lead to the conclusion that the sole mo-tive of the Respondent in picketing the customersof American Bread Company was a recognitionalone; and that this is further substantiated by thetestimony of Simmons that during the week of July'26, the legends on the placards carried by picketschanged but the picketing continued as it had be-fore. As he points out, the continuity of the picket-ing of the retailstoresboth before and after thecertification of result of the election, with a merechange in the wording, together with the statementsof Craighead that picketing would continue untilsuch time as the American Bread Company recog-nized the Union, indicates clearly that the legendborne on the picket sign was merely an attempt tomask the Union's illegal recognitionalobjective. Itseemstome, from the "totality" of the Union'sconduct that the Unionat all timesherein waspicketing for recognition by American Bread Com-pan 9The picketing at Shoney's, duPont, and FlamingSteer, as did the picketing of the retail outlets, Ifind to have been an attempt by the Union to hideits illegal objectives with consumer picket signs. Atboth Shoney's and the Flaming Steer, where picket-ingwas conducted by agents of the Union, theproductsofAmerican Bread Company werepurchased and used in the preparation of products°Twenty-sixth Annual Report ofthe NationalLaborRelations Board,1961,pp 148-149.'Twenty-eighth AnnualReport of the NationalLabor Relations Board,1963,pp 91-92which they in turn sold to the consuming public;neither of the establishments sold Sunbeam bread,except as prepared and served for consumption ontheir premises.Ifind that the purpose and the effect of thepicketing at these two establishments was to inducetheir customers to cease doing business with thoserestaurants. The circumstances in each case clearlyreflect that the picketing was not "consumerpicketing."The patron of a restaurant, havingchosen that restaurant as a place to eat, does notchoose the brand of bread he will consume, as aretail customer may do, but takes the food offeredby the restaurant or takes his meals elsewhere. Thefood, as served, is the restaurant's product, and isnot the product of its maker or producer. In accept-ing the position of the General Counsel in thisrespect, I rely, as he does, onN.L.R.B. v. Fruit andVegetable Packers & Warehousemen, Local 760, 377U.S. 58, 70, 72.The picketing at duPont so plainly resulted in il-legal secondary activity under the plain language oftheAct,hardlyneeds discussion.The Unionpicketed the premises of an employer who had acontract with the restaurant which used the breadof American Bread Company, the picketing cover-ing four of the five gates used by persons who couldnot patronize the cafeteria.Ifind upon the preponderance of the evidenceherein that the picketing of retail outlets whichpurchased American Bread for resale to customersafter issuance of the certification of results of theelection and the picketing of the premises of Amer-ican Bread Company during the same period con-stitute violations of Section 8(b)(7)(B) of the Act,and that the picketing by the Union of Shoney's,duPont, and Flaming Steer, although purportedlyconsumer picketing, constituted violations of Sec-tion 8(b)(4)(i) and (ii)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in sec-tion III, above, occurring in connection with theoperation described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and the tend to lead to labor disputes burden-ing and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIt having been found that the Respondent has en-gaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(b)(4)(i) and"Thomas Graham, Reg Dir vSpokaneLabor Council [Ames IGAFoodhner Inc1, 48 LRRM 2924 (D C E Wash )- TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC 327103(ii)(B) and 8(b)(7)(B) of the Act, it will be recom-mended that they cease and desist therefrom, andthat it take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1.American Bread Company is a Tennessee cor-poration, engaged in commerce and in activities af-fecting commerce, and is an employer within themeaning of Section 2(2) of the Act.2.Teamsters, Chauffeurs, Helpers and TaxicabDriversLocal 327, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3.The Respondent's picketing of the premises ofAmerican Bread Company and picketing of certainretailoutletswhich purchase American BreadCompany bread for resale to customers after is-suance of the certification of result of the election,all as set forth above, constitute violations of Sec-tion 8(b)(7)(B) of the Act.4.The picketing by Respondent Union ofShoney's Big Boy Restaurant, The Flaming SteerRestaurant, and E. I. duPont de Nemours and Com-pany constituted violations of Section 8(b)(4)(i)and (ii)(B) and 8(b)(7)(B) of the Act.5.All of such acts of the Respondent Union con-stitute unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publica-tion. ]TRIAL EXAMINER'S SUPPLEMENTALDECISIONARTHUR E. REYMAN, Trial Examiner: A decisionin the above-entitled proceedings was issued by meon February 21, 1966, in which it was found thatRespondent had engaged in and was engaging inunfair labor practices in violation of Section8(b)(4)(i) and (ii)(B) and 8(b)(7)(B) of the Act.Thereafter, the Respondent filed timely exceptionsto the Decision and on July 20, 1966, the Board en-tered an order directing that the record in thisproceeding be reopened and that a further hearingbe held before me for the purpose of allowingRespondent to adduce testimony in support of itscontention that the bargaining unit as found by theRegional Director in Case 26-RM-182 is inap-propriate. It was further ordered that the proceed-ing'be remanded to the Regional Director for Re-gion 26 for the purpose of arranging such hearing,and that the Regional Director be authorized toissue notice thereof and that, upon the conclusionof such hearing, the Trial Examiner "shall prepareand' serve on the parties a Supplemental Decisioncontaining findings of fact, conclusions of law andrecommendations to the Board, and that, followingserviceof such Supplemental Decision on theparties, the provisions of Section 102.46 of theBoard's Rules and Regulations, as amended, shallbe applicable."Pursuant to notice, a remand hearing was heldbefore me at Nashville, Tennessee, on September13, 1966. All parties were represented at, and par-ticipated in, the hearing. The original time withinwhich the parties were allowed to file briefs was ex-tended to October 17, 1966. All parties filed briefs,which I have fully considered.Upon the entire record in the remand hearingand from my observation of the witnesses, I makethe following:FINDINGS OF FACTThe statement of the case set forth in my Deci-sion relates the history of action taken before thehearing in Cases 26-CC-94 and 26-CP-19. Theoffer of proof made on behalf of the Respondent,which I rejected, but which on this remand is rele-vant, is set forth in my Decision.Now, the question involved may, be succinctlystated:Whether the Regional Director incorrectlydetermined the appropriate unit for the purposes ofcollectivebargaining in Case 26-RM-182. Op-posite to the position of the Respondent, the Chargg-ingParty,American Bread Company, imphedlysays that the Trial Examiner is not called upon bythe Board's Remand Order to determine what is anappropriate unit for the employees of the Companybut that the only determination that is required iswhether or not the Regional Director's finding is in-correct.The position of the Charging Party isliterally consistent with the language of the Board'sOrder. It seems to me that should I find that theunit determination by the Regional Director was inerror, that it necessarily follows that I must deter-mine the appropriate unit in this case.At the remand hearing, the Respondent Uniontook the burden of proof in support of its conten-tion that I 1 persons found to be in the unit shouldhave been excluded and not allowed to vote in theelection in Case 26-RM-182. These 1 1 persons are7 transport drivers, 2 thrift store employees, awarehousekeeper, and a part-time employee. Theother categories of employees which the Respon-dent agrees should properly be included within theappropriate unit are the production and main-tenance employees working at the Company'sbakery on Murfreesboro Road, Nashville, anddriver-salesmen (or route drivers) who make regu-lar deliveries and sales from warehouses where thedriver-salesmen pick up bread for local distribution.There is in evidence (Resp. Exh. 3)a listof the lo-cations of the various warehouses, together with thesupervisor in charge, the list of the driver-salesmenoperating from each warehouse, and the names ofthe driver-salesmen and the place, city, or town in 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich each driver-salesmen works. The driver-salesmen at each warehouse are under the supervi-sion of the person-named in the exhibit. At theBowling Green, Kentucky, -warehouse there are fivedriver-salesmen, three of them having routes inBowling Green, Kentucky, one in Franklin, Ken-tucky, and one in Portland, Tennessee. At Russell-ville,Kentucky, one driver-salesman works theroute in that town; at Sparta, Tennessee, twodriver-salesmen covered Sparta, one Cookeville,Tennessee, one Livingston, Tennessee, and oneCrossville, Tennessee; three at McMinnville, Ten-nessee, one driver-salesman for Smithville, and twofor McMinnville; McKenzie, Tennessee, one driver-salesman for McKenzie, one for Huntingdon, Ten-nessee, one for Camden, Tennessee, one for Milan,Tennessee, and one for Martin, Tennessee; Madis-onville,Kentucky, two for Madisonville, one forProvidence, Kentucky, one for Central City, twoforMadisonville, one for Providence, Kentucky,and one for Nortonville, Kentucky; Glasgow, Ken-tucky, one driver-salesman for Glasgow; one forThompkinsville,Kentucky, one for Monticello,Kentucky, one for Scottsville, Kentucky, and onefor Cave City, Kentucky; Fort Campbell, Kentucky,one driver-salesman for Fort Campbell, three forHopkinsville, Kentucky, three for Clarksville, Ten-nessee, one for Greenville, Kentucky, one for Elk-ton, Kentucky, one for Dover, Tennessee, and onefor Cadiz, Kentucky;' Shelbyville, Tennessee, onedriver-salesman;Tullahoma, Tennessee, one forTullahoma and one for Manchester, Tennessee;Fayetteville,Tennessee,two for Fayetteville;Lewisburg,Tennessee,onedriver-salesman;Columbia,Tennessee, two driver-salesmen forColumbia, and one for Hohenwald, Tennessee;Carthage,Tennessee,one driver-salesman forCarthage, and one for Lafayette, Tennessee; andDickson,Tennessee;onedriver-salesmanforDickson, one for Waverly, Tennessee, and one forCenterville, Tennessee. The list indicates that thereare 19 supervisors, 55 driver-salesmen, and onewarehousekeeper at the 15 warehouse locations.Seven transport drivers are involved herein.These men haul bakery products of the Companyby tractor-trailer or by truck to the warehouse loca-tions mentioned above. Also involved are two thriftstoreemployees, thewarehousekeeper,LarryWhite, and one part-time employee. As notedabove, the Union contends that these four catego-ries or classifications of employees should not havebeen included in the unit in Case 26-RM-182.Three 'witnesses testified at the hearing on re-mand. These were Don Vestal, president and busi-nessmanager of the Respondent, William Ellis,secretary-treasurer and assistant business agent,and Bernard Evers, Jr., president of AmericanBread Company. It may be said, speaking generally,that there is little if any conflict in their testimonyin respect to the assignments, duties, and responsi-bilities of these four categories of employees.At the hearing, my attention was directed to twoprior representation cases involving Local 327 andtheCompany. In Case 10-RC-3891, the ap-propriate unit was determined to be a unit of allsalesdrivers,excluding plant employees, officeclerical employees, lease operators, technical andprofessional employees, guards, and supervisors asdefined in the Act. Subsequently, in Case10-RC-4592, again-involving the same parties as inthe instant case, the unit was determined to be alldriver-salesmen, including relief driver-salesmen inthe employer's Nashville, Tennessee, operation, butexcluding office-clerical employees, production andmaintenance employees, lease transport drivers,guards, and watchmen and supervisors as defined inthe Act, as amended. I am informed that electionswere held in those two cases in which the Unionwas unsuccessful.'In a collective-bargaining agreement betweenLocal 327 and Colonial Baking Company of Nash-ville,currently in effect, the bargaining unit "isdefinedasand includesall -over-the-roadtruckdrivers and helpers at the Company's Nash-ville, Tennessee plant, excluding all production andmaintenanceemployees,clericalemployees,salesmen, driver-salesmen, watchmen and guardsand supervisors as defined in the National LaborRelations Act, as amended." Another collective-bargaining agreement between Local 327 and Puri-ty Bakeries Corporation, Nashville Branch, in effectfrom April 4, 1963, to and including April 3, 1966,and continuing in full force and effect from year toyear thereafter unless changed upon written noticeof desire to change the bargaining unit includesdriver-salesmen, garage employees, and transportdrivers.On April 8, 1965, the Union directed a letter tothe president of the Company signed by PresidentVestal, advising "that a majority of your routesalesmenandproductionandmaintenance,shipping and receiving and all inside employees, ex-cludingoffice,guards,and supervisors,haverequested Teamsters Local 327 to represent themfor the purpose of negotiating- wages and workingconditions.We stand ready to submit our proof ofrepresentation to any impartial third party," andsuggested a meeting with the Company.The record reflects that President Vestal of Local327 wrote Bernard Evers, Jr., on April 15, 1965,which was acknowledged by Evers, under date ofApril 20, 1965, showing that Local 327 claimed torepresent a majority of all inside employees, plusroute salesmen of the Company. This has been in-'While the exhibit showsLarryWhiteto be on the list of driver-salesmen',it also shows that he is a warehouse keeper at Fort Campbell Hisstatus will be discussed below2At that time Nashville, Tennessee, was in Region 10, Atlanta, GeorgiaRegion 26 was established about March or April 1960 TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC. 327105terpreted to mean, I believe correctly, that theRespondent claimed to represent all productionandmaintenance employees at the Company'splant in Nashville, excluding the transport drivers,and the thrift store employees.While thewarehousekeeper and the part-time employee maybe regarded as "inside employees," the evidenceshows . that the thrift store employees, thewarehousekeeper, and the part-time employeeswere not solicited for membership in the Union nordid the Union want them within the unit.The WarehousekeeperUnion Secretary-Treasurer Ellis testified fromfirst hand and personal knowledge concerning theduties and responsibilities of the warehousekeeper,Larry White, employed at the Fort Campbell, Ken-tucky,warehouse.He said that whereas routesalesmen are salesmen delivering bread to stores onregular routes,White stays in the warehouse, load-ing trucks out or assisting driver-salesmen by givingthem the bread they order. Route salesmen turn intheir orders about 3 days in advance "and if theyare supposed to have 100 loaves of 18 cent bread,200 loaves of 36 cent bread, or 50 boxes ofdoughnuts, he [White] sees that this order gets tothem and they load it on their trucks; that is the dif-ference in the keeper and the rest of thosesalesmen." The route salesmen are paid on a baserate plus commission; White is paid a flat salarybiweekly. He works from approximately 5 o'clockin the morning until he gets the trucks loaded outand, as on a broken shift, returns to the warehousein the afternoon. The, route salesmen have assignedroutes which they are required to service from thestart to the finish.White was never solicited nor didhe ever sign a union membership or authorizationcard. This holds true with respect to one Talley,employed at the McKenzie warehouse, who, in con-nection with discussions of challenged ballots, wasfound to have warehouse duties.Company President Evers testified that Whitehad previously worked for the Company as a routesalesman for a number of years, except for a timeover a period of about 18 months, being away fromwork because of illness. He worked as routesalesman until about the year 1958 and upon beingreleased for work by his doctor returned to the em-ploy of the Company in May 1965. At that time,according to Evers, he came to the warehouse for acouple of hours in the morning and cleaned up,went home, and about 3 or 4 p.m., depending onthe day of the week, would visit about 10 differentgroceries, straighten up the bread, face up theshowing of bread so that it would show better, andifthere, were any special grocery openings orsimilar situations would perhaps stock the shelves,this happening perhaps 4 or 5 times a year. Whitecustomarily used his own automobile, occasionallyanswered telephone calls, and on occasion wouldserve as a delivery man, using a spare truck. At thetime of the election, Evers said that White per-formed mainly janitorial services, had nothing to dowith the handling of bread, did not load deliverytrucks, and was paid by company check on a salarybasis for time worked as shown on a timecard sub-mitted by him. He said that White worked for theCompany 6 days a week, thought he was eligible fora profit-sharing plan applicable to all company em-ployees, and thought he was covered by the com-pany hospitalization plan.The duties of White clearly were at the time ofthe election almost completely dissimilar to the du-ties and functions of the rural route salesmen. Atthe same time, it readily can be seen that he wouldhave a community of interest with the routesalesmenworking out of the Fort Campbellwarehouse.Under these circumstances, I find that Whiteproperly was included within the bargaining unitand the circumstances do not impair the finding ofthe Regional Director that his vote was properlycounted, even though his position was remote fromthat of production and maintenance employees andthe 'transport drivers. Further, it seems to me thatunder the company organization for the distributionof its product through route salesmen, the geo-graphical distance of his work location does notdisqualify him as one who properly belongs in theunit as determined by the Regional Director.The Part-time EmployeeJames Slowey is a full-time employee at St.Bernard School where, according to the testimonyof Assistant Business Agent Ellis, he works 9 hoursa day, 6 days a week, working for the Company onSunday, his day off from his duties at the school.He was included within the unit found to be ap-propriate in Case 26-RM-182 Ellis testified con-cerning the employment of one Filson, anotherpart-time employee of the Company, whose ballotwas challenged at the election and the challengesustained. It appears that Filson was in the full-timeemploy of a metropolitan judge in Nashville, thatSlowey spent approximately twice as much time atwork at St. Bernard School as Filson did at thecourt; that Filson worked probably 5 hours a day"when he comes in on advertisements and thingslike that and works just like Mr. Slowey does,whenever they need him."Concerning Slowey, Company President Everstestified:His job duties was to report to work on Sundaymorning at approximately 8 o'clock, to get aCompany vehicle and visit all of the groceriesopen on the west side of town, in regular order,straightening up the bread, pulling any breadthatwas in the back room. If the shelvesneededreplenishing,pullingthatout,straightening up,making this round twice, 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDonce in the morning and once in the afternoon,Thrift Store Employeesand if there was any grocery that was out ofbread, he would call the bakery and reportthat.Evers testified that Slowey was paid an hourly rateof pay and worked only on Sunday. He said thatanother employee, in April 1965, did the same kindof work as Slowey on the west side of town. As toFilson he, was an "infrequent" employee, was notpaid weekly, did not work a regular schedule andthat his duties were the same as Slowey; that Filson"secured a job" and the demands of that job madehim resign, and for the last 2 or 3 years all that hedid was handle a sound truck. "If we had a churchthat had a function of some sort, he would handlethe public address system." He said that Filson leftabout the time Slowey was hired.It is argued on behalf of the Respondent thatSlowey occupied the same position as Filson, foundby the Regional Director not to be in the unit; thathe works alone on Sunday; that his full-time em-ployment is at a private school and not at thebakery; and that he has little, if any, community ofinterestwith either the production and main-tenance employees or the rural route salesmen.Counsel for the General Counsel argues that cer-tainly Slowey's duties with regard to the distribu-tion and-sales of bread qualify him as a member ofthe unit, and that in the final analysis, the Respon-dent's contention with regard to Slowey apparentlyis based upon the fact that he does not work a regu-lar40-hour week.Brown Cigar Co.,124 NLRB1435, cited by counsel for the General Counsel, isnot on the facts or circumstances therein, compara-ble to the circumstances of the instant case. How-ever inSouthern Illinois Sand Co., Inc.,137 NLRB1490, 1492, the Board held:Allen Brown ... is a mechanic and doessome maintenance work..He works onweekends, and occasionally during the week,when a major breakdown on motors or equip-ment occurs. The record discloses that duringthe past year, Brown worked approximately 40out of 52 weekends, averaging 6 to 8 hours oneach such occasion. Under these circum-stances,we cannot agree with the Trial Ex-aminer that Brown is a casual employee butfind, instead, that Brown is a regular, part-timeemployee, also included in the unit found ap-propriate.On the authority ofSouthern Illinois Sand Co., Inc.,and upon a finding of a sufficient community of in-terest in the work of Slowey and the routesalesmen, I conclude that the Regional Directorproperly included Slowey in the bargaining unit.Apparently the Regional Director excluded Filson,who at the time of the election was not performingthe duties that Slowey undertook upon his employ-ment, .but only worked a sound truck or a publicaddress system on special occasions.On or about April 10, 1965, Vestal and Eversmet and discussed the request of the Union forrecognition of Local 327 of employees of the Com-pany, Vestal at that time telling Evers that theUnion was not seeking to represent the transportdrivers and thrift store employees. In the officialnotice of election, posted prior to the election heldon May 28, 1965, the voting unit was described asfollows:EMPLOYEES ELIGIBLE TO VOTE:All production and maintenance employeesand route salesmen and transport drivers em-ployed by the American Bread Company at itsNashville, Tennessee, location, who were em-ployed during the payroll period ending May15, 1965.EMPLOYEES NOT ELIGIBLE TO VOTE:Allofficeclericalemployees,watchmen,guards and supervisors as defined in the Act.The thrift store employees employed in threesuch- stores are in fact clerks making sales tocustomerswho may walk into the store andpurchase so-called stale bread or other bakeryproducts. The voting unit as described in the noticeof election did not either include, or specifically ex-clude employees at these stores.At the time of the election, the Company em-ployed five persons at its three company thriftstores as "stale clerks.", James Talley was employedat the thrift store in McKenzie, Tennessee, approxi-mately 114 miles from Nashville, and WilliamSmith -was employed at the thrift store located ad-jacent to the premises of the Company in, Nashville.The other three thrift store employees worked inNashville at the store on Jefferson Street, some 2miles from the plant. Local 327 insists that thesefive thrift store employees did not belong in thebargaining unit. By stipulation, before or at thetime of the election, it was agreed between theparties that the three employees in the Nashvillestore on Jefferson Street should be excluded fromthe unit. The salesclerk duties of these store em-ployees are entirely different from those of theproduction and maintenance employees and fromthose of the rural route salesmen. Uncontradicted isthe fact that the Union made no attempt to solicitthese employees for membership in the Union. Thestore employees are physically separated from theother employees in the unit due to the nature oftheirwork. On behalf of the Respondent it is ar-gued that there being no distinction of any kinddrawn between the three excluded thrift, store em-ployees and the two included employees, it isevident that by any standard of logic the two em-ployees included within the unit, Talley and Smith, TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC 327107should have been excluded from the unit; that thereisno reason to allow Talley, 114 miles away fromNashville, to vote, while excluding the Nashvillethrift store employees. In support of its contentionthat the duties of the thrift store employees areclearly different from those of the production andmaintenance employees and particularly from therural route salesmen, it cites E.H. Koester BakeryCo., Inc.,136 NLRB 1006, wherein the Board held:The four distribution centers whose employeesthe Employer would include are the followingdistances from Baltimore; Easton, 54 miles;Salisbury, 116 miles;Waldorf, 50 miles; andSilver Spring,-35miles. In addition to theirgeographical separation from the main plant,the work differs at distribution centers, there isno employee interchange with plant em-ployees, the distribution center employeeshave separate su ervision, and they are hiredin the locality. On these facts, including thefact that there has been no bargaining for anyof the employees and no union seeks to repre-sent the broader unit including distributioncenter employees, we find that a unit of em-ployees limited to the Baltimore plant isappropriate.The testimony of President Vestal concerning theduties of these employees and the other testimonygiven by him in this connection was not answeredby either the Company or the General Counsel.Because of the absence of any showing ofsimilarity of duties, skills, wages, and working con-ditions, because of the apparent arbitrary exclusionof three thrift store employees, and because of theapparent arbitrary inclusion of two of the em-ployees within the unit, I agree with the Respon-dent that all five of the thrift store employeesshould, have been excluded from the unit, and sofind. It follows, therefore, that a finding must bemade that two thrift store employees were errone-ously included in the unit as determined by the Re-gional Director.Transport DriversThe Respondent contends that seven transportdrivers included within the unit as found by the Re-gional Director should have been excluded and notallowed to vote in the election in Case 26-RM-182.The Union says that six of these drivers are not em-ployees of American Bread Company, or, that ifthey should be found to be employees of the Com-pany, then they should be excluded from the unit.The transport drivers work under the direct su-pervision of Clayton B. Gilbert, head of the trans-port department, and owner of the tractor-trailertrucks driven by the transport drivers. The duties ofthe transport drivers are to report to work between8 and 10 o'clock in the morning, check the loads tomake sure that they are properly loaded with themerchandise to be delivered, check their tires andequipment, pick up company mail, and leave thebakery in Nashville to go out on a regular routeestablishedby the Company in all differentdirections from the bakery to deliver the goodswhen they get to the various warehouses, wherethey pick up orders, other company mail, andreturn to the bakery. They do not load the trucks.These transport drivers haul bakery -products of theCompany to the 15 cities and towns in the States ofTennessee and Kentucky mentioned above. TheCompany establishes the route for the individualdrivers; that is, which warehouse an individualdriver will go to first and which warehouse he goesto last.The duties of Gilbert are to make sure that thedrivers report for duty in good condition, complywith Interstate Commerce Commission regulations,reach the warehouses on time, and not delay routesalesmen by late delivery of the bread to the severalwarehouses. His job also is to ensure that the fleetof trucks is in good running condition, he havingthe responsibility of repair in case of breakdown,the calling of a wrecker if they are in a wreck, andmatters of that nature. As head of the transport de-partment,Gilbert receives direct compensationfrom the Company.Gilbert also wears another hat as an independentcontractor.Under an agreement entered intobetween him and American Bread Company, effec-tiveMarch 18, 1965, under which he, as owner ofthe tractor-trailers used for the bread transported tothe warehouse by the transport drivers,' receivescompensation on the basis of rates set out in thecontract.The Company guarantees to him aminimum load for the combined Tennessee andKentucky towns of 90,000 pounds per week, theminimum rates to include delivery and unloadingservice at the point of destination. All loading isdone by employees of the Company at the bakerylocated on Murfreesboro Road in Nashville. It isprovided that Gilbert will pay for the upkeep of alltrucks used in connection with the contract and payfor all oil, gasoline and tires. The licenses for thetrucks are in the name of Gilbert. It further is pro-vided that the Company "will furnish the drivers forthe trucks, but these drivers are to meet the ap-proval of [Gilbert] and the salary or wages of thesaid drivers will be paid by [the Company] but areto be approved by [Gilbert]. The wages and salariesof the drivers and the social security taxes will bededucted from any amount due [Gilbert] by [theCompany] under this contract." It further is pro-vided that the Company will, at its own expense,carry workmen's compensation -insurance accord-ing to the laws of the State of Tennessee on alldrivers; that Gilbert will carry automobile or truckliability insurance and property damage insuranceand will have the insurer include the name of Gil-bert as an additional insured, the.premiums for theinsurance to be paid by Gilbert who agrees tofurnish the Company certificates showing that the 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsurance is in full force and effect. Gilbert agreesunder the contract to haul exclusively for the Com-pany, and that he will see that the drivers engagedin interstate -commerce will keep logs as requiredby the Interstate Commerce Commission and willsee that they abide by the rules and regulations ofthe commission. As a supervisor in the employ ofthe Company, Gilbert receives a salary. The Com-pany customarily files the employee's withholdingexemptions certificate (W-4); as noted, the othercompensation received by Gilbert under the con-tract is on the basis of pounds and distance and,Evers said, "the more he hauls the more he makes,and out of that comes the gasoline that he buys forthe Company, and maybe a few other expenses, butthe basic cost is gasoline, the basic deduction."The transport drivers do no production or main-tenance' work and obviously there is a great dif-ference between their duties and the duties of therural route salesmen.The tractor-trailers are owned by Gilbert but onesmall "straight job" truck is owned by the Com-pany. The use of this truck involves 3 or 4 hourruns so that the driver, in order to get a full amountof hours, works at the bakery to fill out his 40 or 45hours. He is classed as a transport driver, as was hispredecessor on this particular job.The Union at no time has wanted the transportdrivers here involved. Although no definitive state-ment was made either by President Evers of theCompany or President Vestal at the April 10 meet-ing, it clearly appears that the position of the Unionat all times has been that it does not want transportdrivers included within the bargaining unit.One transport driver, during the Union's or-ganization campaign, was mistakenly solicited andsigned a union card. According to the testimony ofVestal and Ellis, Ellis, who-was in charge of thecampaign and Assistant Business Agent Hodgins,who was assisting him, were tied up in anothermatter -at a time when they wanted to contact theruraldrivers serving the warehouse, when EarlWingo, a business representative, was asked to con-tact the rural salesmen; a transport driver who wasacquainted with Ellis undertook to introduce him tosales drivers in the rural areas.Wingo met thetransport driver - in a coffeeshop and during thecourse of his conversation, "signed the man up."When Vestal and Ellis learned of this, Wingo wasinstructed -not to solicit transport drivers.Wingoobviously acted under a misunderstanding and I ac-cord no weight to the argument that this episodeconstituted a solicitation of transport drivers formembership in the Union during the time theUnion was engaged in the organization of the routesalesmen.-Sometime prior to April 27, 1965, the Unionstruck the Company, and on that date forwarded tothe Regional Office of the Board at Memphis, Ten-nessee; 164 application cards "in support of our un-fair labor practice charges."Whether the card ofthe transport driver signed up by Wingo was sub-mitted is in doubt, Vestal testifying that he had in-structed his secretary to forward the cards to theBoard, that the Local had approximately 5,000members at the time of the campaign and an addi-tional 2,000 "signed up in Lawrenceburg," I I busi-ness agents, and that the primary responsibility ofWingo was serving Yellow Cab Co. and SealtestMilk Co.Vestal testified, and it is shown by the recordherein, that transport drivers have been excludedfrom units in other bakery companies in the Nash-ville area. Counsel for the General Counsel arguesthat such evidence is clearly irrelevant to a resolu-tion of the question herein inasmuch as the unitsdetermined in those cases were not made by theRegional Director during the height of a recogni-tional strike. He says further that in such_a strikesituation, the Board has held that the, appropriateunit must at a minimum include the employees in-volved in picketing. In support of this propositionhe citesWoodco Corporation,129 NLRB 1188. Heargues that employees working out of the buildingwhich is being picketed and who have not beenspecifically excluded from the recognitional objec-tive qualify as members of the unit; further, counselfor the General Counsel offered to prove that theRespondent had submitted authorization cards insupport of its 8(a)(5) charge (refusal to bargain)against the Company.Woodco Corporationdoes not support the thesis. Irejected the offer of the authorization cards, theyclearly being irrelevant- to the determination ofwhether or not the bargaining unit as found by theRegionalDirector in Case 26-RM-182 is inap-propriate. It was not proved by competent and rele-vant evidence that transport workers were on thepicket line during the time of the strike prior to theinception of Case 26-RM-182. 1 do not believe thatsuch evidence of picketing by individuals, wouldhave any bearing on the question presented in theinstant case.In his brief, counsel for the Respondent setsforth, correctly, I believe, four criteria which maybe used in the determination of the appropriatenessor the inappropriateness of a bargaining unit: (1)similarity of duties, skills, wages, and working con-ditions; (2) the extent and type of union organiza-tion; (3) collective-bargaining history; and (4) ap-propriateness of the unit proposed in the companyitself.He also refers to the "right of control" test todetermine whether individuals are employees; hesays that here the right of control of the transportdrivers is vested in Gilbert, who in his capacity asoperator of this type of transportation for the Com-pany, was- and is an independent contractor. Inrespect of the "right of control" test he citedBuf-falo Courier-Express, Inc.,129 NLRB 932;GoldenAge Dayton Corp.,124 NLRB 916;Albert Lea Cor-porative Creamery Association,119 NLRB 817; andSteinberg & Company,78 NLRB 211. These caseslend strong support to his contention. TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOC. 327109Besides the difference in supervision and controlof the activities of the transport drivers, there areother conditions showing the substantial differencebetween the duties and responsibilities of thesedrivers and the rural route salesmen. The driver-salesmen are paid on a base plus commission salary,while the transport drivers are paid weekly; theproduction employees and rural route salesmen arerequired to wear uniforms while at work whereasthe transport drivers are not required to do so; andthe transport drivers drive heavy over-the-roadtractor-trailerequipmentwhereastheroutesalesmen drive a lighter delivery type vehicle. TheUnion and the Company agree that the rural routesalesmen and the production and maintenance em-ployees logically belong in the same unit.Cases cited by counsel for the Respondent bear-ing on the direction and control of the transportdrivers, the lack of a sufficient community of in-terest between the transport drivers and other em-ployees and the extent and type of union organiza-tion are enlightening and in point in reference tothe question involved here. These includeRockfordCoca-Cola Bottling Company,81 NLRB 579;Inter-Mountain Dairymen, Inc.,143 NLRB782;GluckBros., Inc.,119 NLRB 1848;Fatato, Inc.,87 NLRB547; E.H. Koester Bakery Co., Inc.,136 NLRB1006; andBallentine Packing Company, Inc.,132NLRB 923. InN.L.R.B. v.Metropolitan Life In-surance Co.,380 U.S. 438; the Court held that theBoard may consider the extent of employee or-ganization as one factor (but not the controllingone) in bargaining unit determination.Vestal and Ellis both testified that transportdriverswere determined to be an appropriateseparate unit at the Colonial Bread plant in Nash-ville.At American Bread Company there is norecord of any attempt to organize the transportdrivers.At Purity Bakeries Corporation in Nash-ville,Local 327 in 1954, according to Vestal, wonan election covering the sales drivers. A contractwas entered into between the parties and after 2 or3 years the local "signed up the transport drivers"and attached an addenda to the contract. Shortlythereafter, the garage employees expressed a desireto join the Union and consequently Local 327 ab-sorbed the garage employees and an addenda wasattached to the contract. Thereafter, on the expira-tion of this contract on April 4, 1966, these catego-ries of employees were placed under separate con-tracts.At the present time the transport drivers atColonial Bakery Company and at Purity BakeriesCorporation, both in Nashville, are under separatecontractsbetweenLocal 327-these contractscovering transport drivers only.Itappears here that no other labor organizationhas asserted a claim to a bargaining unit comprisedof the classifications or categories of employeeshere involved. It seems to me, and I find, that theCompany is so functionally organized as to logicallyrequire the exclusion of transport drivers from thebargaining unit. Their duties and responsibilitiesand the nature of their work indicates that theircommunity of interest lies among themselves as agroup, and that the maintenance and productionemployees and rural route salesmen have a real andlogical corelation, the one with the other. There isbut little similarity of duties, skills, and workingconditions between these categories of employeesas compared with those of the transport drivers; theUnion made no effort and did not want to organizethe transport drivers into the larger unit, and itseems to me that the record is abundantly clear thatthe supervision and direction of the transportdrivers is independent and completely separatefrom other employees. The status of Gilbert both asan independent contractor and as the head of thetransport division, without any interest in the super-vision of any other classification of employee, in it-self sets the transport workers into a separate classof employee.Ifind that the Regional Director was in errorwhen he included the transport drivers in the bar-gaining unit in Case 26-RM-182.Concluding FindingsIfind that the transport drivers and the thriftstore employees properly should have been ex-cluded from the unit. I further find that the em-ployees eligible to vote in the election in Case26-RM-182 should have been found to be allproduction and maintenance employees, driver-salesmen, the warehousekeeper (Larry White) andthe part-time employee (James Slowey) employedby the American Bread Company at its Nashville,Tennessee, location, or at its warehouses, who wereemployed during the payroll period ending May 15,1965; and that the employees not eligible to voteshould have included all transport drivers, thriftstoreemployees,officeclericalemployees,watchmen, guards, and supervisors as defined in theAct.I therefore find that the bargaining unit as foundby the Regional Director in Case 26-RM-182 is in-appropriate,and that the election conductedtherein on May 28, 1965, was an invalid electionand the results thereof should be set aside.On the basis of the foregoing findings of fact thatsection of my Decision of February 21, 1966, enti-tled "The Remedy" should have no force and effectand should be considered withdrawn; and the Con-clusions of Law numbered 3, 4, and 5, togetherwith the Recommended Order, therein should bewithdrawn and set aside.CONCLUSIONS OF LAW1.The bargaining unit as found by the RegionalDirector in Case 26-RM-182 is inappropriate.2.TheRespondent did not engage in unfairlabor practices as set forth in the complaint, andthe complaint should be dismissed. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERelectionissuedon July 30, 1965, in Case26-RM-182, and directing the Regional Directorfor Region 26 to conduct an election among theIt is recommended that the Board enter an Orderemployees of the American Bread Company, Nash-dismissing the complaint in Cases 26-CC-94 andville,Tennessee, in the bargaining- unit found to be26-CP-19, setting aside the certificate of results ofthe appropriate bargaining unit, as described above.